IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GREEN TREE SERVICING MORTGAGE              : No. 30 MAL 2016
CO.                                        :
                                           :
                                           : Petition for Allowance of Appeal from
            v.                             : the Order of the Superior Court
                                           :
                                           :
GENNARO RAUSO, AS MARK                     :
FERRERI'S AND TRI STATE                    :
INVESTMENTS 1, LLC'S, ASSIGNEE             :
                                           :
                                           :
PETITION OF: GENNARO RAUSO AS              :
TRI STATE INVESTMENTS 1 LLC'S              :
ASSIGNEE                                   :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal and

Motion to Consolidate are hereby DENIED.